149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.THE PRUDENTIAL INSURANCE COMPANY OF AMERICA; Pruco LifeInsurance Company, Appellees,v.Barry-Wehmiller Company, Appellant.
No. 97-4260.
United States Court of Appeals, Eighth Circuit.
Submitted: May 15, 1998Filed: May 29, 1998

Appeal from the United States District Court for the Eastern District of Missouri.
Before BEAM, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Barry-Wehmiller Company appeals from the district court's1 order granting summary judgment to The Prudential Insurance Company of America and Pruco Life Insurance Company (collectively, "Prudential").  Prudential loaned Barry-Wehmiller fifteen million dollars pursuant to an agreement that required Barry-Wehmiller to pay a "Yield-Maintenance Amount" if Barry-Wehmiller repaid the loan prior to its due date.  When Barry-Wehmiller prepaid the loan, but failed to pay the "Yield-Maintenance Amount," Prudential brought this breach of contract action.  Having carefully reviewed the parties' submissions, we conclude that the district court did not err.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, Chief United States District Judge for the Eastern District of Missouri